Citation Nr: 0627284	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  04-28 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to restoration of 50 percent evaluation for a 
disability involving anatomical loss of the left eye with 
giant papillary conjunctivitis, currently reduced to an 
evaluation of 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel
INTRODUCTION

The appellant had active service from March 1947 to January 
1950, and from November 1952 to January 1956.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
from various rating decisions issued by the New Orleans, 
Louisiana Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  The provisions of 38 C.F.R. §§ 3.105 and 3.344 were not 
considered and applied, and the clinical evidence of record 
at the time of the May 2004 rating action fails to 
demonstrate sustained material improvement in the appellant's 
left eye disability under the ordinary conditions of life.

2.  The RO's May 2004 rating action reducing the disability 
evaluation for the appellant's left eye disability from 50 
percent to 40 percent was void ab initio as not in accordance 
with the law.


CONCLUSION OF LAW

The criteria for the restoration of the 50 percent schedular 
disability evaluation for the appellant's left eye disability 
have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.105, 3.159, 
3.344, 4.3, 4.7, Part 4, Diagnostic Code 6066 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  The 
veteran is also to be informed that he/she may request a 
predetermination hearing, provided that the request is 
received by the VA within 30 days from the date of the 
notice.  If additional evidence is not received within the 60 
day period and no hearing is requested, final rating action 
will be taken and the award will be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice to the veteran expires.  38 C.F.R. 
§ 3.105(e).

The instant case involves the appellant's disagreement with a 
rating decision which reduced from 50 percent to 40 percent 
the evaluation of his service-connected left eye disability.  
The 50 percent rating was in effect from December 1995 until 
September 2004, a period of more than five years.  See Brown 
v. Brown, 5 Vet. App. 413, 418 (1993) (the duration of a 
rating must be measured from the effective date assigned that 
rating until the effective date of the actual reduction).  
Therefore, the requirements pertaining to reductions of 
ratings that have been in effect for at least five years are 
applicable.  38 C.F.R. § 3.344(a),(b).

In this case, the Board finds that the RO provided the 
appellant with appropriate notice of the proposed reduction 
of his left eye evaluation in a July 2003 letter.  Moreover, 
the appellant subsequently sent a written statement 
indicating that he did not think that the proposed reduction 
was warranted and his statements were considered by the RO.  
The appellant did not request a predetermination hearing.  
The proposed reduction was effectuated in a May 2004 rating 
decision, effective September 1, 2004.  Therefore, the Board 
determines that the RO's reduction of the evaluation of the 
appellant's left eye disability was procedurally in 
accordance with the provisions of 38 C.F.R. § 3.105.

Rating agencies will handle cases affected by change of 
medical findings or diagnosis so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and VA regulations governing disability compensation 
and pension.  It is essential that the entire record of 
examinations and the recent examination is full and complete, 
including all special examinations indicated as a result of 
general examination and the entire case history.  
Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  Ratings on account of diseases subject 
to temporary or episodic improvement, e.g., manic depressive 
or other psychotic reaction, epilepsy, bronchial asthma, 
gastric or duodenal ulcer, many skin diseases, etc., will not 
be reduced on any one examination, except in those instances 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
Moreover, though material improvement in the physical or 
mental condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344(a).

The provisions above apply to ratings which have continued 
for long periods at the same level (5 years or more).  They 
do not apply to disabilities which have not become stabilized 
and are likely to improve.  Re-examinations disclosing 
improvement, physical or mental, in these disabilities will 
warrant reduction in rating.  38 C.F.R. § 3.344(c).

Service connection was established for anatomic loss of the 
left eye in a rating decision issued in May 1956.  An initial 
40 percent evaluation was assigned, effective from February 
1, 1956.  Once the 40 percent evaluation for the left eye 
disability had been in effect for more than 20 years, that 40 
percent rating became a "protected" rating.  See 38 C.F.R. 
§ 3.951(b).

The appellant underwent a VA eye examination in August 1996, 
and the subsequent rating action issued in January 1997 
increased the evaluation for the left eye disability from 40 
percent to 50 percent, effective December 20, 1995.  The 
basis for the additional 10 percent was the clinic evidence 
demonstrating that the appellant's left eye prosthesis caused 
chronic irritation.  Instead of adding a separate 10 percent 
rating, under Diagnostic Code 6018, conjunctivitis, other, 
chronic, for example, the RO simply added giant papillary 
conjunctivitis to the anatomic loss of the left eye under 
Diagnostic Code 6066.

The appellant again underwent VA eye examination in May 2003.  
The diagnosis was presbyopia of the right eye corrected to 
20/25 J2.  The examiner also stated that the joint papillary 
conjunctivitis was not found at the time of the examination.  
The RO subsequently proposed to reduce the evaluation for the 
left eye in July 2003.  The appellant submitted a statement 
in September 2003, noting that his left eye condition had not 
improved and that it had actually gotten worse.  After 
considering the appellant's statement, the May 2003 VA eye 
examination report and VA outpatient treatment reports which 
indicated that the appellant continued to experience episodes 
of heavy tearing from the site of the eye prosthesis, the RO 
issued a rating decision in May 2004 in which the 50 percent 
evaluation for anatomic loss of left eye with giant papillary 
conjunctivitis secondary to prosthesis was reduced to 40 
percent, effective September 1, 2004.  As reflected in the 
January 2005 Supplemental Statement of the Case (SSOC), the 
RO considered additional VA treatment records dated between 
2003 and 2005, and concluded that restoration of the 50 
percent evaluation was not warranted.

The Board has reviewed the record and finds that the 
reduction was improper.  Here, the RO reduced the rating 
based on the results of visual acuity testing but that was 
not the basis for the increased rating in January 1997 - the 
chronic irritation of the left eye by the prosthesis was.  
The VA clinical records, dated from 2002 to 2004, that were 
used by the RO as the basis for the reduction do not show 
sustained material improvement in the appellant's irritation 
at the site of the left eye prosthesis.  These records show 
that the appellant was receiving medical treatment for his 
service connected left eye prosthesis site irritation on a 
regular outpatient basis.  Furthermore, the VA outpatient 
treatment reports indicate that, in January 2004, the site of 
the left eye prosthesis continued to tear heavily and that, 
in June 2004, there was a diagnosis of artificial eye causing 
conjunctivitis of the left eye.  In September 2004, the 
appellant was treated for a flare-up of blepharitis at the 
site of the left eye prosthesis; it was noted that this 
occurred fairly frequently.  In December 2004, the appellant 
was prescribed eye drops for the left eye socket 
inflammation.  

In addition, there is no evidence reflecting improvement 
under the ordinary conditions of life.  Because the records 
show that the appellant was receiving continuing treatment, 
including medication, and because he was shown to continue to 
experience heavy tearing due to the left eye prosthesis, as 
well as inflammation due to the prosthesis, conjunctivitis 
due to the prosthesis and blepharitis due to the prosthesis, 
the Board cannot find that there is any basis in these 
records to conclude that the appellant had attained sustained 
material improvement in his service-connected left eye 
disability under the ordinary conditions of life.  38 C.F.R. 
§§ 3.343(a), 3.344(a) (2003).

There is nothing in the evidence of record to show that the 
RO considered 38 C.F.R. § 3.343(a) or 38 C.F.R. § 3.344(a)(c) 
when they reduced the 50 percent rating in May 2004.  
Disregarding the fact that the clinical evidence of record at 
the time of the RO's May 2004 rating decision clearly failed 
to indicate material improvement in the appellant's left eye 
socket condition including improvement under the ordinary 
conditions of life, the RO did not even address the question 
of material improvement in the chronic irritation of the site 
of the left eye prosthesis.  In addition, while the 50 
percent rating had been in effect more that 5 years, the 
reduction was based on a single examination in May 2003 in 
which there is no indication that the examiner reviewed the 
claims file.  The Board notes that the United States Court of 
Appeals for Veterans Claims (Court) held in Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 282 (1992) that the failure to 
consider and apply either the provisions of 38 C.F.R. 
§ 3.343(a) or38 C.F.R. § 3.344, if applicable, renders a 
rating decision void ab initio.  The Board also notes that 
additional clinical evidence is of record following the May 
2004 rating decision.  However, such evidence may not be used 
to resurrect a flawed rating.  

As the RO failed to apply the provisions of 38 C.F.R. § 3.343 
and 38 C.F.R. § 3.344 in its reduction of the appellant's 
disability evaluation for anatomical loss of left eye with 
giant papillary conjunctivitis from 50 percent to 40 percent, 
the Board finds that the May 2004 rating decision was void ab 
initio as not in accordance with the law, and thus the Board 
has no legal option but to restore the 50 percent schedular 
rating.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.343(a) and 
38 C.F.R. § 3.344(a)(c).


ORDER

Entitlement to restoration/increased rating of a 50 percent 
evaluation for the left eye disability is granted as 
indicated, subject to the law and regulations governing the 
awards of monetary benefits.



____________________________________________
WILLIAM M. YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


